Citation Nr: 0811575	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  07-15 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 30 percent 
for chronic lung disease with pulmonary cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 30 percent for chronic lung 
disease with pulmonary cyst. 

In a July 2007 statement, the veteran's representative 
contended that an April 2003 final RO decision should be 
revised on the basis of clear and unmistakable error.  (The 
representative incorrectly indicated that the decision was 
dated in December 2002, the date of claim.)  The issue is 
referred to the RO for further development and adjudication 
as appropriate.  


FINDING OF FACT

The veteran's chronic lung disease with pulmonary cyst is 
manifested by a pulmonary function test that showed forced 
expiratory volume in one second (FEV-1) between 40 and 55 
percent predicted, force vital capacity (FVC) between 50  to 
65 percent predicted, and FEV-1/FVC between 40-55.  There is 
no cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or the 
use of home oxygen.   


CONCLUSION OF LAW

The criteria for an increased rating of 60 percent but not 
greater have been met for the entire period of time covered 
by the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.96. 4.97, Diagnostic Codes 6603, 
6604, 6820, 6845 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

Here, the RO provided a notice in July 2006 that did not 
explicitly request that the veteran send all evidence in his 
possession relevant to the claim or provide a complete 
listing of examples of evidence that might substantiate the 
claim. However, the veteran was advised of the types of 
evidence that could substantiate his claims and to ensure 
that VA receives any evidence that would support the claims.  
Logically, this would include any evidence in his possession. 

In addition, the notice referred to but did not generally 
describe the test criteria used to establish a rating.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip op. 
at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran submitted statements from his private physicians that 
addressed the severity of the veteran's disorder and its 
effect on his ability to function in daily activities.  
Furthermore, the veteran provided several statements in which 
he discussed his performance on the pulmonary tests used in 
rating his disorder.  In addition, the accredited 
representative has submitted a statement dated in July 2007 
that made specific arguments concerning the rating criteria 
and how the facts or record support an increased rating.  The 
Board concludes that the veteran had actual knowledge of the 
evidentiary and rating requirements and that he submitted 
evidence from several sources that supported his contentions.  
The Board finds that the veteran was not prejudiced by the 
initial notice error.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that his service-connected pulmonary 
disease is more severe than is contemplated by a 30 percent 
rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

In a December 1953 discharge physical examination, a military 
examiner noted a review of a chest X-ray and diagnosed cystic 
disease with scarring on the veteran's left lung.  The 
veteran was later hospitalized at a VA facility on suspicion 
of active tuberculosis.  However, no active disease was 
found.  A February 1954 X-ray report showed a finding of 
bullous emphysema and fibrosis.  The diagnosis provided was 
cysts of the lung.  In June 1954, the RO granted service 
connection and a 10 percent rating for pulmonary cysts, 
effective the day after discharge from service.  

The veteran's current 30 percent rating for lung disease with 
pulmonary cysts was established in an RO decision in April 
1972.  The rating was based on X-ray evidence of numerous 
"blebs" in the left lung upper lobe and moderate 
obstructive ventilatory impairment with good response to 
bronchodilators.  The veteran displayed symptoms of 
increasing dyspnea on exertion and episodes of dizziness and 
fainting.  The rating was established under diagnostic codes 
for benign new growths of the respiratory system and 
unspecified pneumonconiosis with moderate symptoms.  
38 C.F.R. § 4.97, Diagnostic Codes 6802, 6820 (1972).  Any 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud. 38 C.F.R. § 
3.951(b) (2007).

The criteria for rating disabilities of the respiratory 
system changed effective October 7, 1996.  See 61 Fed. Reg. 
46,720 (Sep. 5, 1996).  Under the revised criteria, benign 
neoplasms of the respiratory system are evaluated by an 
appropriate respiratory analogy.  38 C.F.R. § 4.97, 
Diagnostic Codes 6820.  Pneumoconiosis is rated under the 
General Rating Formula for Interstitial Lung Disease.  
38 C.F.R. § 4.97, Diagnostic Code 6832.  The veteran has also 
been diagnosed with chronic obstructive pulmonary disease 
(COPD) and emphysema.  38 C.F.R. § 4.97, Diagnostic Codes 
6603, 6604.  Although there is some medical evidence that 
these disorders are separate from the service connected 
cysts, the RO identified the veteran's service connected 
disability in 1972 as chronic lung disease with pulmonary 
cysts.  The RO also cited the criteria for COPD in rating 
decisions in April 2003 and October 2006.  However, ratings 
under these different codes will not be combined with each 
other, and a single rating will be assigned that reflects the 
predominant disability.  38 C.F.R. § 4.96.  

Under the General Rating Formula for Interstitial Lung 
Disease, a 30 percent rating is warranted when a pulmonary 
function test shows a forced vital capacity (FVC) of 65 to 74 
percent of the predicted value or a diffusion capacity of the 
lung for carbon monoxide based on the single breath method 
(DLCO) is 56 to 65 percent of the predicted value.  A 60 
percent rating is warranted for FVC of 50 to 64 percent 
predicted, or DLCO of 40 to 55 percent predicted or a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A higher total rating is 
warranted for more limiting capacities, cor pulmonale or 
pulmonary hypertension, or a requirement for outpatient use 
of oxygen.  38 C.F.R. § 4.97, Diagnostic Codes 6820, 6832.  

Under the rating criteria for COPD and emphysema, a 30 
percent rating is warranted for forced expiratory volume in 
one second (FEV-1) of 56 to 70 percent predicted, or the 
ratio of FEV-1 to FVC of 56 to 70 percent, or DLCO of 56-65 
percent predicted.  A 60 percent rating is warranted for FEV-
1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 
percent, or DLCO of 40 to 55 percent predicted, or a maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation. A higher rating is 
warranted for more limiting capacities, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6603, 6604.  

Under all criteria, post-bronchodilator results are used for 
rating purposes unless they are poorer than pre-
bronchodilator results.  38 C.F.R. § 4.96 (d) (5). 

In January 2002, a private radiologist obtained chest X-rays 
and noted unchanged nodular densities in the veteran's upper 
left lung that probably represented granulomatous disease but 
noted no new infiltrates or effusions.  He diagnosed chronic 
inflammatory changes in the left upper lobe and hyperexpanded 
lungs suggesting COPD.  Concurrently, a private physician 
conducted a pulmonary function test that showed FEV-1 of 56 
percent of the predicted value, FEV-1/FVC of 60 percent, and 
DLCO of 20.8 ml/mmHg/min or 89 percent predicted.  The 
physician noted a mild obstructive lung defect but normal 
diffusion capacity with significant response to 
bronchodilator.  He also noted that the veteran had been a 
tobacco smoker but had stopped in 1971.  The physician 
diagnosed a lung nodule and COPD but did not comment on 
whether lung performance could be attributed primarily to one 
of the two diagnoses. 

In January 2003, a VA examiner at a primary care outpatient 
clinic noted the veteran's reports of shortness of breath and 
morning cough with intermittent use of prescribed inhalers.   
The examiner also noted that the veteran had undergone 
another pulmonary function test.  The results are not of 
record but a nurse practitioner noted that a pulmonologist 
evaluated the test and diagnosed moderate obstruction and 
COPD.  In February 2003, a VA clinical physician's assistant 
(PA) noted that the recent pulmonary function test showed 
moderate obstructive disease.  He noted that a recent X-ray 
was normal with no indications of left lobe cysts, scarring, 
or active disease.  Pulse oximetry showed 95 percent 
saturation.  The PA stated that the current diagnosis was 
cystic disease, though not shown on current X-rays, and COPD 
related to smoking unrelated to the cystic disease.  

In a June 2006 letter, a private physician noted that he had 
been following the veteran's pulmonary status for several 
months.  He noted that a recent pulmonary function test 
showed a FEV-1 of 0.99 liters.  He did not note a predicted 
value or any other test parameters.  He noted that the 
veteran was an ex-smoker with severe dyspnea on any exertion, 
poor airway flow, marked expiratory obstruction without 
wheezing with only minimal improvement with bronchodilator 
and inhaled steroid therapy.  The physician did not note 
review of the claims file but stated that the veteran's 
pulmonary problems began in service.  He did not discuss 
cystic disease as distinguished from COPD or attribute the 
current pulmonary performance to either separate disorder.  
In a December 2006 letter, the physician stated that in his 
opinion the veteran's pulmonary disease began in service 
prior to significant smoking.  

In August 2006, a VA physician's assistant noted a review of 
the veteran's VA medical records but not the claims file.  
The PA noted that the veteran appeared short winded with 
diminished breath sounds.  The veteran reported regular use 
of inhalers but not home oxygen. The PA noted that a 
concurrent chest X-ray showed stable pleural scarring in the 
left lung.  A concurrent pulmonary function test showed FEV-1 
of 1.44 liters or 41 percent of predicted, FVC of 2.61 liters 
or 58 percent of predicted, FEV-1/FVC of 55 percent, and DLCO 
of 19.0 ml/mmHg/min or 81 percent predicted.  The PA 
diagnosed moderate obstructive pulmonary disease, normal 
diffusion capacity, and insignificant response to 
bronchodilator therapy.  The PA did not indicate that the 
level of pulmonary performance was substantially related to 
either cystic disease or to COPD.  

In a January 2007 letter, the veteran's private primary care 
physician noted that she had been treating the veteran since 
2005 for emphysema, COPD, and interstitial lung disease as 
well as cardiovascular disease with coronary bypass surgery.  
The physician stated that the veteran displayed severely 
restricted lung function due to his cardiac and lung 
diseases.  The veteran has not been awarded service 
connection for cardiovascular disease.  

The Board concludes that an increased rating of 60 percent 
but not greater is warranted for the entire duration of the 
time period covered by this claim for an increased rating.  
The most recent pulmonary function test in August 2006 showed 
FEV-1 between 40 and 55 percent predicted, FVC between 50  to 
65 percent predicted, and FEV-1/FVC between 40-55 which meets 
the criteria for a 60 percent rating under the diagnostic 
codes for interstitial lung disease and for COPD or 
emphysema. A single 60 percent rating is assigned because 
ratings under these diagnostic codes cannot be combined.  A 
higher rating is not warranted because the performance 
factors are not more severe and because there is no evidence 
of cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episodes of acute respiratory failure, or the 
use of home oxygen.  The rating is appropriate for the entire 
period covered by this claim because evidence of a more 
severe condition, though not sufficient for rating purposes, 
was noted by a private physician in June 2006.  

The Board acknowledges that the VA examiner in 2002 stated 
that the veteran's lung disorders included service-connected 
pulmonary cysts and separate non-service-connected COPD and 
emphysema that he attributed to smoking.  However, in 1972, 
after the veteran stopped smoking, VA examiners and 
adjudicators classified and rated the veteran's disorder as 
chronic lung disease with pulmonary cysts.  That decision was 
in effect for greater than 20 years at the time of the claim 
now on appeal.  The Board is unable to conclude from the 
competent medical evidence that the veteran's current 
pulmonary function can be parsed into a rating only for 
interstitial disease or that the separate processes are not 
interrelated in their contribution to the veteran's overall 
disability.  

Further, the Board notes that there is no indication that the 
condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  In this case, a total rating is not warranted 
based on test results of overall pulmonary function and as 
the other rating criteria for a total rating are not shown or 
approximated by the evidence of record.  


	(CONTINUED ON NEXT PAGE)




ORDER

An increased rating of 60 percent, but not greater, is 
granted for the entire period of time covered by this claim 
subject to the legal criteria governing the payment of 
monetary benefits.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


